             Case 1:18-cr-00016-RJS Document 113 Filed 04/22/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
UNITED STATES OF AMERICA                                    Consent
                                                            Order of Restitution
                 v.

AKAYED ULLAH,

Defendant.                                                  Docket No. 18 Cr. 16 (RJS)
__________________________________

        Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Rebekah Donaleski and George

D. Turner, Assistant United States Attorneys, of counsel; the presentence report; the Defendant’s

conviction on Counts One through Six of the above Indictment; and all other proceedings in this

case, it is hereby ORDERED that:

        1.       Amount of Restitution

        AKAYED ULLAH, the defendant, shall pay restitution in the total amount of $7,380

pursuant to 18 U.S.C. § 3663; 18 U.S.C. § 3663A (MVRA); and 18 U.S.C. § 3664, to one of the

victims of the offenses charged in Counts One through Six. The name, address, and specific

amount owed to the victim are set forth in the Victim Schedule, attached hereto as Schedule A.

Upon advice by the United States Attorney’s Office of a change of address of the victim, the Clerk

of the Court is authorized to send payments to the new address without further order of this Court.

        2.       Schedule of Payments

        Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

2020.01.09
            Case 1:18-cr-00016-RJS Document 113 Filed 04/22/21 Page 2 of 5




       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2). During the term of imprisonment, the Defendant shall remit restitution in

conjunction with the Inmate Financial Responsibility Program, but in any event not less than $25

per quarter. Upon the Defendant’s release from incarceration, restitution shall be paid in monthly

installments of 15% of gross monthly income over a period of supervision to commence 30 days

from release from custody, in a monthly amount of not less than $100. If the Defendant defaults

on the payment schedule set forth above, the Government may pursue other remedies to enforce

the judgment.

       3.       Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

       4.       Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
                                                 2
             Case 1:18-cr-00016-RJS Document 113 Filed 04/22/21 Page 3 of 5




learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.       Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

        6.       Sealing

        Consistent with 18 U.S.C. §§ 3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of the victim, the Victim Schedule, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed




                                                    3
         Case 1:18-cr-00016-RJS Document 113 Filed 04/22/21 Page 4 of 5




by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

       AGREED AND CONSENTED TO:

       AUDREY STRAUSS
       United States Attorney for the
       Southern District of New York

       By: __/s/ Rebekah Donaleski______                        __April 14, 2021______
       Rebekah Donaleski                                        DATE
       George D. Turner
       One Saint Andrew’s Plaza
       New York, NY 10007
       Tel.: (212) 637-2423

       AKAYED ULLAH

       By: /s/ Akayed Ullah by Amy Gallicchio, Esq.              April 14, 2021
       AKAYED ULLAH                                             DATE


       By: __/s/ Amy Gallicchio__________                       _April 14, 2021_
       Amy Gallicchio, Esq.                                     DATE
       Counsel to Akayed Ullah




       SO ORDERED:

       ___________________________________                      _____________
       HONORABLE RICHARD J. SULLIVAN                            DATE
       UNITED STATES CIRCUIT JUDGE




                                                 4
Case 1:18-cr-00016-RJS Document 113 Filed 04/22/21 Page 5 of 5
